Citation Nr: 0523074	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  94-44 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, evaluated as 10 percent 
disabling prior to December 21, 1998, 20 percent disabling 
from December 21, 1998, to June 20, 2001, 40 percent 
disabling on and after June 20, 2001, with a separate 10 
percent disability rating for right lower extremity radicular 
neuropathy on and after March 22, 2004.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney-at-Law


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1971 to 
February 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1994 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in No. Little Rock, Arkansas.  In March 1994 the 
veteran voiced disagreement with the 10 percent disability 
rating for his lumbar spine disability and a statement of the 
case (SOC) was issued in September 1994.  He perfected his 
appeal the following month.  

The Board issued a decision regarding his increased rating 
claim in January 1997 which the veteran appealed to the 
United States Court of Appeals for Veterans Claims.  In 
February 2000, a memorandum decision was issued by which the 
previous Board determination was vacated.  

Thereafter, his increased rating claim was remanded by the 
Board for additional development in September 2000 and again 
in September 2003. The Board notes that while this matter was 
in remand status, a higher disability rating of 20 percent 
was established effective in December 1998 while a 40 percent 
disability rating was assigned effective in June 2001.  The 
issue on appeal has been changed accordingly.  See AB v. 
Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

The Board notes that the RO certified as on appeal, a claim 
for an earlier effective date for the 40 percent disability 
rating established from June 2001.  This issue is subsumed by 
the Board's consideration of the veteran's increased rating 
claim, and a separate decision on the effective date question 
will not be entered.  

The claim for TDIU benefits is addressed in the Remand 
portion of this document below.  


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the issues decided herein has been developed and obtained, 
and all due process concerns have been addressed.  

2.  Prior to December 1998, the veteran's low back disability 
was not manifested by moderate intervertebral disc syndrome 
with recurring attacks, moderate limitation of function of 
the lumbar spine, or muscle spasm on extreme forward bending 
with loss of lateral spine motion in standing position.  

3.  From December 1998 to April 2001, the evidence fails to 
reveal a low back disability manifested by severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief, severe limitation of function of the 
lumbar spine, marked limitation of forward bending in a 
standing position, or abnormal mobility on forced motion.

4.  From April 2001 to March 2004, the veteran's low back 
disability was not manifested by pronounced intervertebral 
disc disease with little relief with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc; 
nor was it shown that forward flexion was limited to 30 
degrees or less; or that there were incapacitating episodes.  

5.  From March 2004, the veteran's low back disability is 
manifested by pronounced intervertebral disc disease with 
persistent symptoms compatible with sciatic neuropathy and 
neurological findings appropriate to site of diseased disc 
with little intermittent relief.





CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
degenerative disc disease of the lumbar spine prior to 
December 21, 1998, are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.400, 4.3, 4.7, 4.10, 4.14, 4.40 
(2004); 38 C.F.R. § 4.71a, Diagnostic Codes 5293 (2002).  

2.  The criteria for a rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine from December 
21, 1998, to April 18, 2001 are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.400, 4.3, 4.7, 
4.10, 4.14, 4.40 (2004); 38 C.F.R. § 4.71a, Diagnostic Codes 
5293 (2002).  

3.  The criteria for a 40 percent rating from April 18, 2001 
to March 22, 2004, for degenerative disc disease of the 
lumbar spine are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.400, 4.3, 4.7, 4.10, 4.14, 4.40 (2004); 
38 C.F.R. § 4.71a, Diagnostic Codes 5293 (2002), 5243 (2004).  

4.  From March 22, 2004, the criteria for a 60 percent 
disability rating for degenerative disc disease of the lumbar 
spine are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.400, 4.3, 4.7, 4.10, 4.14, 4.40 (2004); 
38 C.F.R. § 4.71a, Diagnostic Codes 5293 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection was established for a lumbar spine 
disability in a May 1975 rating decision based on the 
veteran's in-service treatment for lumbar sciatica.  A 
noncompensable disability rating was assigned.  Based on an 
increase in his symptomotology, a 10 percent disability 
rating was assigned via a February 1994 rating decision.  
After perfecting an appeal of this determination, additional 
rating decisions were issued in February 1999 and May 2002 by 
which a 20 percent rating and a 40 percent rating were 
assigned, effective in December 1998 and June 2001 
respectively.  A separate 10 percent rating for right lower 
extremity radicular neuropathy was established effective in 
March 2004 by a May 2004 rating decision.  The veteran 
maintains that his lumbar spine disability warrants higher 
evaluations.



Increased Rating Claim

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities (Schedule).  To evaluate the severity of a 
particular disability, it is essential to consider its 
history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1, 4.2 (2004).  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, only the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation under 38 C.F.R. 
§ 4.2, the regulations do not give past medical reports 
precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2004).

Regarding musculoskeletal disabilities, functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40 (2004).  
A part that becomes painful on use must be regarded as 
seriously disabled.  Id.; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Both limitation of motion and pain are 
necessarily recorded as constituents of a disability.  38 
C.F.R. §§ 4.40, 4.45, 4.55, 4.59 (2004); see DeLuca, 8 Vet. 
App. 202; see also Johnson v. Brown, 9 Vet. App. 7 (1996); 
VAOPGCPREC 36-97 (Dec. 12, 1997).

Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2004).  The determination of the merits of the claim must be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board notes that 
evidence supporting a claim or being in relative equipoise is 
more than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

The veteran's service-connected lumbar spine disability was 
initially rated under Diagnostic Code 5293, for 
intervertebral disc syndrome.  The Board will consider 
whether an increased rating can be granted under this 
diagnostic code, as well as consider any other potentially 
applicable diagnostic codes.  In this regard, effective 
September 23, 2002, VA revised the criteria for diagnosing 
and evaluating intervertebral disc syndrome.  67 Fed. Reg. 
54,345 (Aug. 22, 2002).  Effective September 26, 2003, VA 
revised the criteria for evaluating general diseases and 
injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  
At that time, VA also reiterated the changes to Diagnostic 
Code 5293 (now reclassified as Diagnostic Code 5243) for 
intervertebral disc syndrome.  The Board will evaluate the 
veteran's claim under both the old criteria in the Schedule 
and the current regulations in order to ascertain which 
version would accord him the highest rating.  

The effective date of any rating assigned under the revised 
schedular criteria may not be earlier than the effective date 
of that change; the Board must apply only the earlier version 
of the regulation for the period prior to the effective date 
of change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) 
(West 2002) (where compensation is awarded pursuant to any 
Act or administrative issue, the effective date of such award 
or increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).  

Rating Prior to December 1998

Prior to December 1998, the veteran was evaluated as 10 
percent disabled for his service-connected degenerative disc 
disease of the lumbar spine.  Under the rating criteria 
effective prior to September 2002, a 20 percent rating was 
assigned for moderate intervertebral disc syndrome with 
recurring attacks.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).  A precedent opinion of VA's Office of General 
Counsel, VAOPGCPREC 36-97 (Dec. 1997), held that Diagnostic 
Code 5293 involves loss of range of motion because the nerve 
defects and resulting pain associated with injury to the 
sciatic nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae.

Here, the evidence fails to reveal a lumbar disc disability 
manifested by moderate intervertebral disc syndrome with 
recurrent attacks.  The evidence prior to December 1998 shows 
that the veteran's disability was manifested by mild muscle 
spasms, chronic pain including radiation in to the right 
lower extremity that increased with use, an essentially 
normal gait, and full range of motion.

Specifically, an October 1993 VA discharge summary reflects 
that the veteran had chronic low back pain that required 
rehabilitation services.  The summary indicated that 
exacerbations resulted in sharp pain that radiated down the 
thighs and to the ankle area bilaterally.  Upon examination, 
there was a dull ache with direct palpation in the mid-lumbar 
region with pain to the paravertebral areas bilaterally with 
radiation down the medial thigh to the knee.  Pinprick 
examination results were inconsistent with the veteran first 
stating that it was dull on the right side of the feet but 
indicating that it felt the same when pinprick was repeated.  
His gait was essentially normal.  The summary shows that 
during his hospital course he participated in all therapies 
and received pain management counseling.  Two days prior to 
his discharge, he fell while playing basketball (but injured 
his ankle, not his back).

A June 1994 VA medical record reflects that the veteran had 
mild muscle spasms of the right lumbar area with minimal 
tenderness.  He presented with full range of motion of the 
lumbar spine but referred to radiation of back pain into the 
right leg.

A July 1994 VA examination report indicates that the veteran 
was receiving exercise therapy for his back and he stated 
that his discomfort did not radiate into the lower 
extremities.  He also referred to a dull low back discomfort 
that was daily but became sharp following quick movements.  A 
December 1994 VA medical record shows that previous X-rays 
had revealed no soft tissue abnormalities.  The veteran 
indicated that while his back pain was still present, it was 
tolerable.

A February 1995 VA treatment record reveals that treatment 
with ibuprofen for the veteran's low back pain caused the 
veteran's spastic colon to flare up.  A March 1995 VA 
treatment record contains an impression of chronic low back 
pain for which he was to continue taking Tylenol.  An April 
1995 VA medical record reflects that the veteran had chronic 
back pain extending into the right lower extremity and that 
pain increased by bending, sitting, and walking more than two 
hours.  Pain decreased with Tylenol.  He was fitted for a 
TENS unit trial.

A July 1995 private medical record reflects that the veteran 
had back pain and was wearing a TENS unit, but that there 
were no new physical findings.  A May 1996 private medical 
record reflects that the veteran had an acute onset of back 
pain that was mid-thoracic with some radiation into both 
sides.  The veteran was given a muscle relaxant and treated 
for a urinary tract infection. 

As the evidence does not reveal a disability picture that 
more closely approximates moderate intervertebral disc 
syndrome with recurring attacks, the weight of the evidence 
is against a disability rating in excess of 10 percent prior 
to December 1998.  Nor was a higher disability rating 
warranted under alternate diagnostic codes used to evaluated 
spine disability.  Prior to September 26, 2003, a 20 percent 
rating was warranted for moderate limitation of motion of the 
lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002).  Prior to September 26, 2003, a 20 percent rating was 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002).

Here, the evidence prior to December 1998 shows the veteran 
had full range of motion.  Further, while the veteran had 
chronic pain that increased by bending, sitting and walking 
more than two hours, the veteran's gait was essentially 
normal.  As such, the veteran's limitation of function prior 
to December 1998 did not more closely approximate moderate 
limitation of motion of the spine.  While the evidence 
reveals the veteran had muscle spasms of the right lumbar 
area, the spasms were described as mild and tenderness was 
minimal.  Moreover, the evidence prior to December 1998 did 
not reveal loss of lateral spine motion.  Accordingly, higher 
ratings are not appropriate under the diagnostic codes used 
to evaluate limitation of motion of the lumbar spine or 
lumbosacral strain.

In short, the weight of the evidence is against a rating in 
excess of that which has already been assigned prior to 
December 1998.  As a higher disability rating is not 
warranted under alternative diagnostic codes, the Board must 
conclude that the weight of the evidence is against this 
aspect of the claim.  The Board notes that when the 
preponderance of the evidence is against a claim, the 
doctrine of reasonable doubt is not for application.  See 
Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).  

Furthermore, the Board has no reason to doubt that the 
veteran's service-connected disability limited his efficiency 
in certain tasks prior to December 1998.  However, the 
evidence of record is not indicative of an exceptional or 
unusual disability picture and is not reflective of any 
factor that takes the veteran outside of the norm.  See Moyer 
v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board finds 
that the veteran's disability picture prior to December 1998 
does not warrant referral for the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b) 
(2004).

Rating From December 1998 to April 2001

The veteran's lumbar spine disability was evaluated as 20 
percent disabling effective in December 1998.  However, the 
evidence from the December 1998 to April 2001 fails to reveal 
a disability picture that warrants a higher disability 
rating.  A 40 percent rating could be assigned for this 
portion of the appeal for severe intervertebral disc syndrome 
with recurring attacks with intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).  Again, since this 
rating code contemplates limitation of motion, a separate 
rating is not warranted.  VAOPGCPREC 36-97 (Dec. 1997).

A December 1998 VA examination report shows that the veteran 
indicated that he had worked as a financial specialist 
evaluating farming equipment and housing but since 1998 he 
had missed 200 hours of work because of his back.  He later 
admitted that he had had a heart attack in January 1998.  He 
stated that he had constant back pain for which he took pills 
and that his legs went to sleep.  The report reveals that 
upon examination, his spine had a scoliotic curve, and he 
bent forwarded slowly with the onset of pain at 60 degrees 
upon forward flexion.  The report indicated that the veteran 
was able to heel walk, and toe walk, and had normal reflexes 
at the knee and ankle.  Straight leg testing produced back 
pain but not radicular pain.  Sensory examination was 
difficult to evaluate.  In addition to a muscle hernia and an 
atherosclerotic deposition in the aorta, the report contains 
impressions of degenerative discopathy at L4-L5 with spur 
formation of the vertebral bodies and degenerative disease of 
the facets at L4 and L5.  The examiner indicated that the 
veteran's disc degeneration, coupled with the scoliosis, was 
capable of producing intermittent low back pain but that his 
pain description was in keeping with an anatomical lesion and 
that his prognosis was guarded as far as being able to 
continue to work.

A May 1999 private hospital record indicates that the veteran 
was involved in a motor vehicle accident and testing showed a 
compression fracture of the cervical spine (potentially old).  
Hospital records indicate that in addition to cervical 
sprain, he also had lumbar strain secondary to the motor 
vehicle accident.  The records also reflect that deep tendon 
reflexes of the lower extremities were active and symmetrical 
but that he had an abnormal gait pattern and decreased range 
of motion of the lumbar spine.  A July 1999 letter from a 
private physical therapist reflects that after an initial 
injury and subsequent series of therapy, the veteran's pain 
had decreased.  The letter indicates the veteran's lumbar 
spine was treated as well as his nonservice-connected 
cervical spine.  The therapist indicated that the veteran had 
received maximum benefit from therapy and was expected to 
improve with home activities.  A November 1999 VA medical 
record refers to the veteran's earlier motor vehicle accident 
and indicates that he could gradually begin conditioning. 

A May 2000 VA treatment record reflects that the veteran 
reported increasing pain of the low back.  A May 2000 VA 
radiographic report contains an impression of findings 
suggesting degenerative changes at the facet and disc levels 
of the lumbosacral spine and generalized osteopenia.

An undated VA progress note (but presumably from 2000 based 
on the indicated age of the veteran) reflects the veteran 
referred to right leg radiation of pain and denied left leg 
radiation but stated he felt his left leg was weaker.  Upon 
examination, heel, toe and tandem walks were normal, he had 
active range of motion of the back and no muscle spasms were 
noted.  The note reflects that the veteran referred to pain 
upon palpation of the right lateral to midline lumbosacral 
area and that there were two fibrous nodules in that area.  
Strength was normal on the right, but decreased on the left 
for the hip and knees.  A September 2000 VA neurology report 
reflects that testing for left lower extremity radiculopathy 
resulted in a normal study.  

The evidence fails to reveal a lumbar spine disability 
manifested by severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  While the 
December 1998 VA examination report revealed that the 
veteran's disc degeneration, coupled with scoliosis, was 
capable of producing intermittent low back pain, the evidence 
does not reveal severe intervertebral disc syndrome.  
Instead, straight leg testing failed to illicit radicular 
pain and the veteran's reflexes were normal.  While there was 
some decrease in strength of the veteran's left hip and knee, 
he was able to normally heel, toe and tandem walk.  As such, 
the Board concludes that the evidence from December 1998 to 
April 2001 does not more closely approximate the criteria for 
a disability rating in excess of 20 percent.

Nor is a higher rating warranted under alternative diagnostic 
codes.  Prior to September 26, 2003, a 40 percent rating was 
warranted for severe limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  The 
December 1998 VA examination report does not reveal severe 
limitation of function of the veteran's lumbar spine based on 
limitation of motion.  Instead, the report shows that upon 
examination, the veteran's spine had a scoliotic curve, and 
he bent forwarded slowly with the onset of pain at 60 degrees 
upon forward flexion.  Side bending to the right was to 30 
degrees and 25 degrees to the left.  Extension was from 10 to 
15 degrees.  Only extreme of ranges were painful.  While the 
private hospital records indicate that the veteran had an 
abnormal gait pattern and decreased range of motion 
immediately after his May 1999 motor vehicle accident, 
subsequent records reveal this to be temporary exacerbation 
of his disability as opposed to an increase in the disability 
itself.  See undated VA progress note.  As the evidence does 
not reveal severe limitation of function of the lumbar spine 
from December 1998 to April 2001, a higher disability rating 
is not warranted based on limitation of motion.

A higher rating is also not warranted based on the criteria 
used to evaluate lumbosacral strain.  Prior to September 26, 
2003, a 40 percent rating was warranted for lumbosacral 
strain that was severe, with listing of the whole spine to 
the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritis changes, and narrowing or 
irregularity of the joint space; a 40 percent evaluation was 
also warranted when only some of these symptoms are present 
if there is also abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  Here, while 
the May 2000 VA radiographic report reveals findings 
suggesting degenerative changes at the facet and disc levels 
and generalized osteopenia, the evidence does not reveal 
narrowing or irregularity of the joint spaces.  Moreover, the 
evidence does not reveal abnormal mobility or marked 
limitation of forward bending.  See December 1998 VA 
examination report and undated VA progress note.  As the 
evidence is not indicative of symptoms that approximate 
severe lumbosacral strain from December 1998 to April 2001, a 
higher disability rating is not available.

In short, the weight of the evidence is against a rating in 
excess of 20 percent from December 1998 to April 2001.  As 
the weight of the evidence is against this portion of his 
claim, the doctrine of reasonable doubt is not for 
application.  See Ortiz v. Principi, 274 F. 3d 1361, 1365 
(Fed. Cir. 2001).  Additionally, while the evidence reveals 
that the veteran was hospitalized in May 1999, this was a 
consequence of a motor vehicle accident.  And while the 
veteran asserted in December 1998 that he missed a 
substantial amount of work due to his service-connected 
disability, the evidence reveals that the veteran suffered 
his second heart attack during the time in question.  
Moreover, while the examiner indicated that the veteran's 
prognosis was guarded with respect to continuing to work, 
this encompassed more than the disability at issue, (and 
included the impact of the veteran's muscle hernia and 
atherosclerotic depositions in the aorta).  The evidence of 
record is not indicative of an exceptional or unusual 
disability picture or otherwise takes the veteran outside of 
the norm.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board finds that the veteran's disability 
picture from December 1998 to April 2001 does not warrant 
referral for the assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b) (2004).

Rating From April 2001 to March 2004

First, with respect to the application of the "old" 
criteria, the Board notes that a 40 percent evaluation is the 
maximum rating available under former Diagnostic Codes 5292 
and 5295 (pertaining to limitation of motion in the lumbar 
spine and lumbosacral strain).  Consequently, those codes 
need not be discussed further.  However, under the prior 
regulations a maximum schedular rating of 60 percent was 
assigned for intervertebral disc disease which was pronounced 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); see also 
VAOPGCPREC 36-97 (Dec. 1997).

An April 2001 VA consultation record contains evidence of 
degenerative disc disease, most markedly at L4-L5 and L5-S1 
and small right paracentral herniated nucleus pulposus at L4-
L5.  Upon examination, postural evaluation showed a lateral 
shift but no incremental lordosis.  Deep tendon reflexes were 
normal at the knees and ankles bilaterally with some 
subjective decrease in sensory testing on the left.

A June 2001 VA medical record indicates that the veteran's 
posture had improved and neurology examination appeared at 
baseline.  The record shows that the veteran still had some 
paraspinal tenderness but no significant report of 
incremental focal tenderness at the sacroiliac area and 
symptoms were moderately decreased bilaterally.  Treatment 
options were discussed and physical therapy was agreed upon.  
The record shows that due to traveling distance, physical 
therapy would require lodging but still be on an outpatient 
basis.

A June 2001 VA lumbar spine nerve study report indicates that 
the veteran complained of numbness of the right leg and, upon 
examination, he had normal muscle strength in the lower 
extremities and subjective decreased light touch sensation on 
the right lateral thigh and leg.  Reflexes were normal at 
patellar and Achilles tendons.  The report contains an 
impression of a normal study.

A July 2001 VA medical record indicates that the veteran 
stated that he was retiring due to his back.  Upon 
examination, his paraspinous muscles were normal.

An August 2001 VA examination report reflects that the 
veteran stated his pain was seven out of ten on a constant 
basis and a nine out of ten during highest peaks.  His 
cardiac condition required him to walk daily but he referred 
to pain in his back, right leg, neck and shoulders.  He also 
reported that he had missed three months of work out of the 
preceding six months due to neck, back and leg pain.  The 
report indicates that the veteran stated that he awoke two to 
four times a night because of pain and took muscle relaxants 
and pain medication.  Upon examination, the veteran had a 
curvature concavity to the left in the lower lumbar segment 
of the spine secondary to a short right lower extremity and 
he walked to the examining room from the waiting room with a 
hobbling-type gait.  On forward flexion, he had 60 degrees of 
flexion (at the endpoint pain began in the lumbar region) and 
30 degrees of lateral flexion to the right.  Extension was to 
20 degrees at which point pain began.  He was able to heel-
walk and toe-walk and there was no evidence of muscle 
weakness in the lower extremities.  The report indicates 
there was also no evidence of atrophy and he had a negative 
response on sitting leverage tests and straight-leg raising 
testing.  There was no sensory loss, although there was some 
scattered hypaglesia and hypoesthesia after elevation of the 
lower extremities (on the right side).  No swelling was 
present and there was no evidence of muscle spasm.  The 
report indicates that the veteran's history supported a loss 
of motion or usage of the back due to pain.  

An August 2001 VA radiology report reflects that the disc 
spaces of the veteran's lumbosacral spine were fairly well 
maintained with no fractures seen and there was no evidence 
of spondylosis.

August 2001 VA physical therapy records reflects that the 
veteran was being treated with pool therapy for back and neck 
pain that interfered with routine activities of daily living.

A May 2002 private medical evaluation reflects that a private 
medical provider indicated that the veteran should be 
evaluated as 60 percent disabled since 1977 based on his 
development of radiating pain consistent with sciatic pain, 
weakness and pin prick abnormalities with disc space 
narrowing at L4-L5.  The private medical provider did not 
point to medical facts that showed the level of severity of 
these symptoms or their level of occurrence (merely 
indicating that the symptoms were persistent), as 
contemplated by the previous rating schedule

An undated private medical record, received in February 2002 
and containing dates ranging from 1992 to 2001, contains a 
problem description list with one indicating the veteran was 
disabled secondary to back pain.

Applying the medical evidence to the prior criteria, the 
veteran complains of painful radicular symptomotology, 
especially during flare-ups.  While there is evidence that 
the veteran took muscle relaxants, muscle spasms were not 
demonstrated on clinical examination; instead there was 
evidence of some tenderness on palpation of his paraspinous 
muscles.  There was no evidence of decreased musculature of 
the back or legs that would indicate that the veteran did not 
use those muscles.  He did not use an assistive device for 
walking.  The evidence indicates that the veteran 
experiences, at most, severe intervertebral disc syndrome 
whose constellation of symptomotology is consistent with the 
criteria for a 40 percent rating from April 2001 to March 
2004.  The degree of his impairment as presented by the 
medical evidence does not approach the level of pronounced 
intervertebral disc syndrome, as the evidence failed to 
indicate the veteran's disc disease had progressed to the 
point where he had little intermittent relief.  

The revisions to 38 C.F.R. § 4.71a, Diagnostic Code 5293, for 
rating intervertebral disc syndrome provide that preoperative 
or postoperative intervertebral disc syndrome is to be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  
Effective September 26, 2003, intervertebral disc syndrome 
was assigned a new diagnostic code number (5243), and the 
instruction with respect to the separate evaluation of 
neurologic and orthopedic manifestations was re-worded and 
moved to Note 1, following the General Rating Formula for 
Diseases and Injuries of the Spine, and the above-mentioned 
instruction was re-phrased to state that intervertebral disc 
syndrome (pre-operatively or post-operatively) is to be 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under section 4.25.  
However, these revisions were intended to be clarifying and 
non-substantive in nature.  See Schedule for Rating 
Disabilities; The Spine, 67 Fed. Reg. 56,509, 56,510 (Sept. 
4, 2002) (indicating that the then-proposed amendment "would 
make editorial changes", but would not "represent any 
substantive change to the recently adopted evaluation 
criteria for intervertebral disc syndrome").  (The Board 
notes that some of the Notes were inadvertently omitted when 
Diagnostic Code 5293 was re-published as Diagnostic Code 5243 
in August 2003; however, this has since been corrected.  See 
Schedule for Rating Disabilities; The Spine; Correction, 69 
Fed. Reg. 32,449 (June 10, 2004)).

With regard to the first method of evaluation (total duration 
of incapacitating episodes over the past 12 months), the new 
criteria provide that a 10 percent evaluation is warranted if 
intervertebral disc syndrome is manifested by incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months.  A 20 percent 
evaluation is warranted if incapacitating episodes have a 
total duration of at least two weeks but less than four 
weeks; a 40 percent rating is warranted if the total duration 
is at least four weeks but less than six weeks; and a 60 
percent rating is warranted if the total duration is at least 
six weeks.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).  The revised schedule does not provide for an 
evaluation higher than 60 percent.  

For purposes of these evaluations, an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  The term "chronic 
orthopedic and neurologic manifestations" were defined as 
"orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so".  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003), 
Note (1).  (As noted previously, effective from September 26, 
2003, the instruction with respect to the separate evaluation 
of neurologic and orthopedic manifestations was re-worded and 
moved to Note 1, following the General Rating Formula for 
Diseases and Injuries of the Spine; however, the change was 
intended to be clarifying and non-substantive in nature.)

The exact length of time the veteran experiences painful 
symptomotology is unclear.  He alleges continuous back pain, 
but he also clearly experiences limited episodes of increased 
symptoms (flare-ups).  He refers to at least one to four days 
a week.  See March 2004 statement.  Regardless, the veteran's 
reported attacks of radicular pain do not precisely meet the 
level of "incapacitating episode" as defined by the revised 
criteria, which describes an incapacitating episode as being 
a period of acute signs and symptoms due to intervertebral 
disc syndrome which requires bed rest prescribed by a 
physician and treatment by a physician.  The veteran does not 
state at any time in the record that he was prescribed bed 
rest for these attacks.  Certainly, the evidence of record 
does not indicate that he has experienced incapacitating 
attacks of intervertebral disc syndrome.  In fact, his VA 
medial records clearly indicated that while he received 
lodging for his 2001 VA physical therapy, his treatment was 
on an outpatient basis.

Nevertheless, the veteran may obtain a greater disability 
rating by combining separate evaluations for any chronic 
orthopedic and neurologic manifestations under 38 C.F.R. § 
4.25.  With regard to the second method of evaluation 
(combining separate evaluations of chronic orthopedic and 
neurologic manifestations), the criteria effective from 
September 23, 2002 provide that when evaluating 
intervertebral disc syndrome on the basis of chronic 
manifestations, orthopedic disabilities are to be evaluated 
using the criteria from the most appropriate orthopedic 
diagnostic code(s), and neurologic disabilities are to be 
evaluated separately using the criteria from the most 
appropriate neurologic code(s).  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003), Note (2).  

The most recent amendment to 38 C.F.R. § 4.71a changed the 
diagnostic codes for spine disorders to 5235 to 5243, and 
spine disorders are now rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  The amended 
rating criteria now define normal range of motion for the 
various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2) (2004).  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
rating criteria provide a 100 percent rating for unfavorable 
ankylosis of the entire spine; and a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine.  
The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurologic sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following:  difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (5) (2004).  In this case, there is no medical 
evidence diagnosing ankylosis of the veteran's lumbar spine, 
and there are none of the above symptoms indicate 
unfavorable ankylosis.  Therefore, the criteria for a 100 or 
50 percent rating are not met.  

As for a rating based on lumbar spine range of motion, the 
veteran would not even meet the criteria for a 40 percent 
rating under the revised schedule.  He has not exhibited 
limitation of function that approximates forward flexion of 
the lumbar spine to 30 degrees or less.  VA could also 
evaluate any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1) (2004).  The emphasis here 
is on the word "objective."  The neurologic manifestations 
of the veteran's low back disability include intermittent 
sciatica symptoms (radiating pains) of the right lower 
extremity.  See Ferraro v. Derwinski, 1 Vet. App. 326, 329-
330 (1991).  As previously indicated, the evidence from April 
2001 to March 2004 shows sensory examinations that revealed 
subjective diminished pinprick and normal reflexes.  The 
preponderance of the evidence demonstrated no other chronic 
neurologic manifestations of IVDS other than the right lower 
extremity sciatica.  There is also no evidence in this case 
of additional neurologic dysfunction, such as loss of bladder 
control, etc.  While a separate rating could be contemplated, 
as the veteran does not meet to criteria for a 40 percent 
disability rating under the new criteria, separately 
evaluating the manifestations of his disability would not 
provide a more favorable outcome than his 40 percent 
disability rating under the prior regulatory criteria.

In sum, the revised General Rating Formula for Diseases and 
Injuries of the Spine would not result in a higher rating 
for the veteran's disability prior to March 2004.  The 
September 2002 revision to Diagnostic Code 5293 (now 
reclassified as Diagnostic Code 5243 effective September 
2003) would also not result in a higher rating for the 
reasons detailed above.  In summary, there is insufficient 
evidence of incapacitating episodes, as defined by 
regulation, to warrant a higher rating.  Therefore, the 
version of Diagnostic Code 5293 in effect when the veteran 
filed him claim is more favorable to him, and the currently 
assigned 40 percent rating from April 2001 to March 2004 is 
continued under the code.  For the reasons detailed above, 
there is insufficient symptomotology to warrant assignment 
of a 60 percent rating under that code.

Finally, the Board has no reason to doubt that the veteran's 
service-connected low back disability limited his efficiency 
in certain tasks.  An undated private medical record received 
in February 2002 indicates that the veteran was disabled 
secondary to his back pain.  However, the veteran's 
disability rating itself is recognition that he is disabled 
due to his service-connected disability.  Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).  And while the veteran has 
indicated that he retired due to his service-connected 
disability, no objective evidence supports this assertion and 
the evidence of record is not indicative of an exceptional or 
unusual disability picture and is not reflective of any 
factor that takes the veteran outside of the norm.  See Moyer 
v. Derwinski, 2 Vet. App. 289, 293 (1992).  Accordingly, the 
Board finds that the veteran's disability picture from April 
2001 to March 2004 did not warrant referral for the 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b) (2004).

Rating After March 2004

A separate 10 percent disability rating was established for 
radicular neuropathy of the right lower extremity effective 
in March 2004.  The basis for this is not clear, since the 40 
percent evaluation that had been in effect from 2001 
contemplated the veteran's neurological symptoms.  
Presumably, the RO now considered the orthopedic 
manifestations of the veteran's disability to meet the 
criteria for a 40 percent rating, and the neurological 
manifestations to be 10 percent disabling.  

In any event, as the RO apparently did, the Board concludes 
that the March 2004 VA examination report revealed that the 
veteran's lumbar spine disability picture had worsened.  See 
38 C.F.R. § 3.400 (2004).  The March 2004 VA examination 
report indicates that the veteran complained of constant low 
back pain and right radicular pain with right foot numbness.  
Upon examination, mild paraspinous muscle spasm was noted 
bilaterally, although the report indicates the veteran had 
nearly full range of motion of the lumbar spine with flexion 
to 70 degrees, extension to 20 degrees, and left and right 
lateral flexion to 30 degrees.  Muscle tone of the lower 
extremities was within normal limits and the veteran 
ambulated with a mild limp on the right side.  There was 
diminished pinprick sensation in the right foot; otherwise 
pain and touch sensation were intact in the lower 
extremities.  Knee jerks were normal and symmetrical, ankle 
jerk was abnormal, with low normal on the right compared to 
normal on the left.  The diagnosis portion of the report 
reflects that the examiner indicated that there was minimally 
objective clinical evidence of right S1 radiculopathy and 
that the veteran had full range of motion of his lumbar 
spine.

A March 2004 VA radiology report reflects that X-ray of the 
lumbosacral spine revealed no evidence of spondylosis.  
Degenerative disc disease changes were seen at L-4-L5 level 
but the remaining disc spaces were fairly well maintained.  
Sclerotic changes were seen in the posterior elements at the 
L5 level.  An April 2004 VA examination addendum indicates 
that the examiner had reviewed the veteran's claims file and 
the March 2004 X-rays, but that his conclusions reached in 
March 2004 were not altered.

In brief, the March 2004 VA examination report does not 
reflect orthopedic manifestations that in any way approximate 
the criteria for a 40 percent evaluation, but the report does 
show that the veteran had diminished pinprick, muscle spasms, 
and abnormal ankle reflexes.  This more nearly approximates a 
disability picture reflecting pronounced intervertebral disc 
disease with persistent symptoms compatible with sciatic 
neuropathy and neurological findings appropriate to site of 
diseased disc with little intermittent relief.  As such, a 60 
percent disability rating is warranted under the prior 
regulatory criteria as of March 22, 2004.  This result is 
more beneficial to the veteran than having his spine symptoms 
separately evaluated as 40 percent disabling with a separate 
10 percent rating for right lower extremity radicular 
neuropathy under the current schedular criteria.  See 
38 C.F.R. § 4.25 (2004).  Moreover, as a 60 percent 
disability rating is the maximum schedular criteria available 
absent evidence of ankylosis, a higher rating is not 
warranted under any of the schedular rating schemes.  


Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA has certain notice and assistance 
requirements when it receives a complete or substantially 
complete application for benefits.  The notice requirements 
were summarized in Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), where the United States Court 
of Appeals for Veterans Claims (Court) held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of the letter sent to the veteran in 
December 2003.  The letter, with enclosure, notified the 
veteran of elements (1),  (2) and (3), see above, for his 
increased rating claim, and the letter specifically requested 
that the veteran submit any medical reports in his possession 
in compliance with element (4).  See Mayfield v. Nicholson, 
19 Vet. App. 109 (2005).  In addition to notice found in the 
letter, the veteran was notified of what information and 
evidence was needed to substantiate his claims by virtue of 
the February 1994, February 1999, May 2002, and May 2004 
rating decisions, the September 1994 SOC and the subsequent 
supplemental SOCs (SSOCs).  The September 1994 SOC provided 
the veteran with the prior schedular criteria for his spine 
claim while the May 2005 SSOC informed him of the amended 
schedular criteria.  Accordingly, the Board considers the 
notice requirements of the VCAA met for this matter.  

Additionally, the Board notes that the Court's decision in 
Pelegrini II, held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was not possible here considering that the VCAA became 
effective in November 2000 and this claim was originally 
adjudicated in February 1994.  Nevertheless, the veteran was 
subsequently provided VCAA content complying notice and 
proper ensuing VA process, as described above, such that any 
error as to timing of the notice is harmless. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The veteran was afforded VA examinations in 
connection with this matter, and the resulting reports have 
been obtained.  In September 2004 correspondence, the 
veteran's attorney asserts that the examination afforded the 
veteran earlier that year was inadequate as it did not show 
to what degree pain interfered with the veteran's range of 
motion.  However, the veteran was rated as 40 percent 
disabled at that point, the maximum rating based on 
limitation of motion, and there is no argument as to how an 
additional examination of limitation of function is necessary 
for adequate review under the other diagnostic codes used to 
evaluate the spine.  See Johnston v. Brown, 10 Vet. App. 80 
(1997).  Moreover, the attorney asserts in his September 2004 
letter that the examination was inadequate because the 
examiner did not address the impact of the veteran's spine 
disability on his employability as per the September 2003 
Board remand.  However, the September 2003 Board remand did 
not infer jurisdiction of an employability claim as the 
attorney asserts, but instead referred the veteran's 
employability claim for appropriate action.  See January 2004 
rating decision.  As such, the March 2004 VA spine 
examination was not in violation of the September 2003 Board 
remand.

The veteran's VA medical records, private medical evidence, 
and numerous statements in support of claim have been 
associated with the claims file.  As the veteran has not 
identified, or properly authorized the request of, any other 
evidence, the Board concludes that no further assistance to 
the veteran regarding development of evidence is required.  
See 38 U.S.C.A. § 5103A(b)(3) (West 2002); McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997). 


ORDER

Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, evaluated as 10 percent 
disabling prior to December 21, 1998, is denied.  

Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, evaluated as 20 percent 
disabling from December 21, 1998, to April 18, 2001, is 
denied.

Entitlement to an increased 40 percent rating for 
degenerative disc disease of the lumbar spine, from April 18, 
2001, to March 22, 2004, is granted, subject to the law and 
regulations governing the payment of monetary benefits.  

Entitlement to a 60 percent disability rating for 
degenerative disc disease of the lumbar spine is granted on 
and after March 22, 2004, subject to the laws and regulations 
governing the payment of monetary benefits.


REMAND

Based on the increase of the veteran's disability effective 
in March 2004 and his continued claim of entitlement to a 
TDIU rating, the Board infers that the veteran again has 
raised a claim of entitlement to a TDIU rating that must be 
addressed by VA.  See Norris v. West, 12 Vet. App. 413 
(1999); Roberson v. Principi, 251 F.3d 1378 (2001).  However, 
review of this matter at this time would be premature.  The 
veteran's employment records from his last place of 
employment should be obtained and a VA examination should be 
afforded to him.  See 38 C.F.R. § 3.159 (2004); Duenas v. 
Principi, 18 Vet. App. 512 (2004).

Accordingly, this matter hereby is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC, for the 
following:

1.  After obtaining any necessary 
releases from the veteran, send VA Form 
21-4192, Request for Employment 
Information in Connection with Claim for 
Disability Benefits, to the veteran's 
last employer "Rural Development."  

2.  Schedule the veteran for a VA 
examination(s) to determine the extent of 
disability due to service connected 
disorders, (degenerative joint/disc 
disease of the lumbar spine with 
radiculopathy and seborrheic dermatitis) 
and whether the veteran is unable to 
secure and follow substantially gainful 
occupation due to his service-connected 
disabilities.  If any medical opinion 
cannot be given without invoking 
processes relating to guesses or 
judgments based upon mere conjecture, the 
examiner should clearly and specifically 
so indicate in the examination report.  
Send the claims folder to the examiner 
for review.

3.  Adjudicate the veteran's TDIU claim.  
If the benefit sought remains denied, the 
veteran and his attorney should be 
provided a supplemental statement of the 
case that contains notice of all relevant 
actions taken on the claim.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


